 



EXHIBIT 10.2

FIRST AMENDMENT OF
SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

          This First Amendment of the Supplemental Deferred Compensation
Agreement is made and entered into effective August 1, 2006 by and between
Manufacturers and Traders Trust Company (hereinafter referred to as the
“Company”) and Brian J. Hickey, an individual residing at 14 Stefenage Court,
Pittsford, New York 14534 (hereinafter referred to as “Executive”).

          WHEREAS, the parties hereto entered into that certain Supplemental
Deferred Compensation Agreement dated July 21, 1994 (the “Agreement”); and

          WHEREAS, the parties wish to amend the Agreement to clarify and
reflect the mutual understanding and intentions of the parties with respect to
the Agreement and to comply with the requirements of the Internal Revenue Code
as amended by the American Jobs Creation Act of 2004;

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, the parties hereto agree to amend the
Agreement as follows:



  1.   Definitions. Except as expressly stated otherwise herein, capitalized
terms in this First Amendment shall have the meanings given to them in the
Agreement.     2.   Amendments.

(a) Section 1.1 of the Agreement shall be amended by deleting the words “First
Empire State Corporation Retirement Plan” and by substituting therefor “M&T Bank
Corporation Pension Plan”

(b) Section 1.2 of the Agreement shall be amended by deleting it in its entirety
and by substituting a new Section 1.2 to read as follows:



  1.2   “Average Annual Compensation” and “Compensation” shall have the same
meanings accorded to such words under the provisions of the Retirement Plan as
in effect on the Executive’s Separation from Service and without regard to the
dollar amount of annual compensation limitation under Section 401(a)(17) of the
Code, as in effect and adjusted from time to time under such section.

(c) Section 1.4 of the Agreement is amended by adding after the term “Retirement
Plan” the following words: “determined under the provisions of the Retirement
Plan as in effect on January 1, 2006”.

(d) Section 1 shall be amended by adding at the end thereof new subsections 1.6,
1.7, 1.8, 1.9, 1.10, 1.11, 1.12, and 1.13 to read as follows:

 



--------------------------------------------------------------------------------



 



  1.6   “Benefit” shall mean the monthly supplemental retirement benefit payable
to the Executive as provided in Sections 2.1 and 2.2, of this Agreement or the
Supplemental Death Benefit.     1.7   “Benefit Commencement Date” shall mean
(a) the date on which the Executive elects to receive his Benefit or (b) in the
case of the Surviving Spouse, the date on which the Surviving Spouse’s
Supplemental Death Benefit becomes payable under this Agreement.     1.8  
“Code” shall mean the Internal Revenue Code of 1986, as amended.     1.9  
“Separation from Service” shall mean Executive’s separation from service (within
the meaning of Section 409A of the Code) with the Company and all entities which
would be considered a single employer with the Company under Section 414(b) and
(c) of the Code.     1.10   “Disability” or “Disabled” shall mean, that the
Executive is determined (a) to be totally disabled by the federal Social
Security Administration, or (b) to have a “disability” under the Company’s
long-term disability plan, provided that the definition of the term “disability”
under such long-term disability plan satisfies the requirements for disability
under Section 409A of the Code.     1.11   “Earliest Retirement Age” shall mean
(a) age 65, if the Executive is credited with less than 10 years of Vesting
Service under the Retirement Plan or (b) age 55, if the Executive is credited
with at least 10 years of Vesting Service under the Retirement Plan.     1.12  
“Surviving Spouse” shall mean the spouse (as defined and interpreted under the
Retirement Plan) to whom the Executive was married for at least 12 months at the
time of the Executive’s death.     1.13   “Supplemental Death Benefit” shall
mean an annual annuity payable over the lifetime of a Surviving Spouse upon the
death of the Executive prior to Executive’s commencement of his Benefit under
this Agreement.

(e) The first sentence of Section 2.1 of the Agreement is amended by deleting
the words “determined under the provisions of the Retirement Plan”.

(f) Section 2.1 of the Agreement is amended by deleting the last sentence
thereof and by substituting a new sentence to read as follows:

“Commencement and payment of (but not eligibility for) a monthly benefit under
this Agreement shall be subject to the Executive’s election pursuant to
Section 2.3 hereof.”

(g) The first sentence of Section 2.2 of the Agreement is amended by deleting
the words “determined under the provisions of the Retirement Plan” from clause
(a).

2



--------------------------------------------------------------------------------



 



(h) Section 2.2 of the Agreement is amended by deleting the last sentence
thereof and by substituting a new sentence to read as follows:

“Commencement and payment of (but not eligibility for) a monthly benefit under
this Agreement shall be subject to the Executive’s election pursuant to
Section 2.3 hereof.”

(i) Amend Section 2 by adding new subsections 2.3, 2.4, 2.5, 2.6, and 2.7 to
read as follows:



  2.3   Payment Elections     (a)   Not later than December 31, 2006, the
Executive shall make an election under (b) or (c) below regarding the date and
form of payment of his Benefit. The election shall apply only with respect to
Compensation earned after the date on which the election is made to the extent
required by Section 409A of the Code. The election made under this Section 2.3
shall be made in the manner prescribed by the Company.     (b)   The Executive
shall elect as his Benefit Commencement Date either (i) the date on which the
Executive has a Separation from Service or becomes Disabled, whichever is
earlier, or (ii) the later of the date on which the Participant (A) attains
Earliest Retirement Age, or (B) has a Separation from Service or becomes
Disabled, whichever is earlier.     (c)   The Executive shall elect to have his
Benefit paid as either (i) a Single Life Annuity, (ii) a Five-, Ten- or
Fifteen-Year Certain Life Annuity, or (iii) a Joint and Survivor Annuity.    
(d)   Subject to Sections 2.4 and 2.5 hereof, the Executive’s elections under
this Section 3.2 shall be irrevocable and may not be changed, except that, if
the Executive elects an annuity form of payment, then prior to his Benefit
Commencement Date, the Executive may revoke his annuity election and make a new
election for a different actuarially equivalent (as defined in the Retirement
Plan) annuity.     2.4   Mandatory Delay in Benefit Payments. Notwithstanding
Section 2.3 hereof, to the extent required by Section 409A of the Code, the
Company shall delay payment of the Benefit of the Executive if the Executive is
a “specified employee” (as defined below) until the earlier of (a) the date that
is six months after the date of any termination of employment or other event
that constitutes the Executive’s Separation from Service, or (b) the date of the
Executive’s death. The aggregate amount of payments otherwise payable during
this delay period (plus interest thereon at the Applicable Federal Rate,
provided that such interest does not cause this Agreement to violate
Section 409A of the Code) shall be payable to the Executive as soon as
practicable after the expiration of the delay period. For purposes of this
Section 2.4, the term “specified employee” shall have the same meaning as under
Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



  2.5   Discretionary Delay in Payments. Notwithstanding Section 2.3 hereof, the
Company may delay payment of any benefit provided under this Agreement by reason
of any event(s) or condition(s) permitted under Section 409A of the Code,
including without limitation, delays relating to (a) nondeductible compensation
payments under Section 162(m) of the Code; (b) violations of loan agreements;
and (c) violations of federal securities law or other applicable laws.     2.6  
Pre-2007 Benefit Commencement and Payment Form. If the Executive begins to
receive pension benefits, or a Surviving Spouse begins to receive pre-retirement
survivor benefits under the Retirement Plan prior to January 1, 2007, the
Benefit Commencement Date of the Executive’s Benefit or the Surviving Spouse’s
Supplemental Death Benefit hereunder shall be the date on which the Executive or
the Surviving Spouse begins receiving pension or pre-retirement survivor
benefits under the Retirement Plan, and the form of the payment of the
Executive’s Benefit or the Supplemental Death Benefit hereunder shall be the
same form of payment as the Executive’s or Surviving Spouse’s pension or 50%
pre-retirement survivor benefit under the Retirement Plan, respectively.     2.7
  Post-2006 Benefit Commencement Date and Payment Form.



  (a)   If the Executive does not begin to receive pension benefits under the
Retirement Plan before January 1, 2007, the Executive’s Benefit shall be paid or
begin to be paid in accordance with the Executive’s payment elections under
Section 2.3.     (b)   If a Surviving Spouse does not begin to receive
pre-retirement survivor benefits under the Retirement Plan before January 1,
2007, the Benefit Commencement Date of the Supplemental Death Benefit shall be
the later of the date (i) on which the Executive attains Earliest Retirement Age
(or would have attained Earliest Retirement Age assuming that the Executive
terminated employment on the date of his death and survived until such age) or
(ii) of the Executive’s death. The form of the Supplemental Death Benefit shall
be in the same form as the 50% pre-retirement survivor benefit under the
Retirement Plan.     (c)   The Benefit payable under this Agreement shall be
paid or begin to be paid on the Executive’s Benefit Commencement Date or as soon
as practicable thereafter, but not later than (i) December 31 of the calendar
year in which the Benefit Commencement Date occurs, or (ii) the 15th day of the
third calendar month following the Benefit Commencement Date.

(j) Section 3.2 of the Agreement shall be amended by inserting prior to the word
“Board” the following words “Nomination, Compensation and Governance Committee
of the”.

(k) Amend Section 3 of the Agreement by adding a new section 3.7 to read as
follows:

4



--------------------------------------------------------------------------------



 



  3.7   Compliance with Section 409A of the Code. This Agreement is intended to
comply with the requirements of Section 409A of the Code, and shall be
administered and interpreted in accordance with its requirements. If any
provision of the Agreement conflicts with the requirements of Section 409A of
the Code, the requirements of Section 409A shall supersede any such provisions.



  4.   In all other respect the provisions of the Agreement shall remain
unchanged.

     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first written above.

                  MANUFACTURERS AND TRADERS TRUST COMPANY  
 
           
 
  By:   /s/ Jeffrey A. Long    
 
     

--------------------------------------------------------------------------------

     
 
      Jeffrey A. Long, Group Vice President    
 
           
 
      /s/ Brian J. Hickey    
 
     

--------------------------------------------------------------------------------

     
 
      Brian J. Hickey    

5